IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 November 23, 2009
                                No. 09-50205
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

YVETTE PESCHARD TORRES,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:07-CR-1754-1


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
      Yvette Peschard Torres appeals her below-guidelines sentence of 51
months following her conviction for importing 50 kilograms or more of
marijuana; possessing with intent to distribute 50 kilograms or more of
marijuana; and use of a minor in drug operations. She argues that the district
court erred in (1) applying the obstruction-of-justice adjustment, (2) denying the




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 09-50205

acceptance-of-responsibility   adjustment,    and   (3)   denying   a   minor-role
adjustment.
      The district court did not plainly err in enhancing Torres’s sentence for
obstruction of justice because she impeded the administration of justice by
failing to comply with the conditions of her release and failing to appear at a
judicial hearing.   See U.S.S.G. § 3C1.1, comment. (n.4(e)); United States v.
Ronquillo, 508 F.3d 744, 748 (5th Cir. 2007), cert. denied, 128 S. Ct. 2458 (2008).
In addition, the district court’s ruling denying a downward adjustment for
acceptance of responsibility was not without foundation because Torres failed to
comply with the conditions of her release and failed to appear at a judicial
hearing. See United States v. Juarez-Duarte, 513 F.3d 204, 211 (5th Cir.), cert.
denied, 128 S. Ct. 2452 (2008); United States v. Washington, 340 F.3d 222, 227
(5th Cir. 2003). Finally, the district court did not clearly err in denying the
minor-role adjustment because courier status does not automatically entitle
Torres to minor participant status. See United States v. Edwards, 65 F.3d 430,
434 (5th Cir. 1995); United States v. Villanueva, 408 F.3d 193, 203 & n.9 (5th
Cir. 2005). Thus, the judgment of the district court is AFFIRMED.




                                        2